Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

As an initial matter, the reply filed on 5/9/22 is not fully responsive to the prior Office action because it fails to include a complete or accurate record of the substance of the May 3, 2022 interview.

Applicant argues that “[t]here is no dispensing mechanism that includes an atomizer needle and a physical brush.” This argument has been considered but is not persuasive for two reasons: First, the argument is not commensurate in scope with the claims. There is no requirement in the claims that the brush be a “physical brush.” Second, an airbrush is a physical brush and the dispensing mechanism includes an atomizer needle (see, e.g., figs. 1a-c).
Applicant further argues that “no portion of the Cassano airbrush can be used to ‘distribute the deposited material on the modified surface.’” This argument has been considered but is also not persuasive. Cassano discloses that adjusting tip-substrate separation distance changes the line width, which can be used to control distribution of the deposited material on the surface (page 3; figs 2c-d).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 571-270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/Primary Examiner, Art Unit 1754